IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00021-CR

MAIANNA HOLLAND,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-2124-C1


                           MEMORANDUM OPINION

       Maianna Holland appeals from the judgment of conviction and sentence rendered

against her on or about January 16, 2018. Because the trial court’s certification of her right

of appeal, which Holland and her counsel signed, indicates that the underlying case was

a plea-bargain case and that Holland has no right of appeal, this appeal must be

dismissed. See TEX. R. APP. P. 25.2(d) (“The appeal must be dismissed if a certification

that shows the defendant has the right of appeal has not been made part of the record

under these rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        Notwithstanding that we are dismissing this appeal, Holland may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if she believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Holland desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court’s judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        For the reasons stated, this appeal is dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 24, 2018
Do not publish
[CR25]




Holland v. State                                                                   Page 2